Judgment unanimously reversed on the law with costs and complaint dismissed. Memorandum: Supreme Court erred in awarding plaintiff damages for unjust enrichment following a bench trial. Since plaintiff received the benefits of the services defendants provided during the three months in question, plaintiff does not have an equitable claim to return of the sums paid for such services (see, Gargiulo v Oppenheim, 95 AD2d 484, 495, affd 63 NY2d 843; McGrath v Hilding, 41 NY2d 625, 629; Paramount Film Distrib. Corp. v *959State of New York, 30 NY2d 415, 421, mot to amend remittitur granted 31 NY2d 678, rearg denied 31 NY2d 709; Robinson v Paramount Pictures Corp., 112 AD2d 208). Also, unjust enrichment is not an appropriate remedy for recovery of the expenses of failed negotiations (see, Songbird Jet v Amax Inc., 581 F Supp 912, 926 [SD NY 1984]). (Appeal from judgment of Supreme Court, Niagara County, Gorski, J. — replevin.) Present — Dillon, P. J., Boomer, Green, Balio and Davis, JJ.